Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “intended to protect from shocks a timepiece mechanical oscillator” but further recites “configured in such a manner as to be deformed if the oscillator is subjected, in the event of a shock, to an acceleration between 20 G and 1000 G”. If the oscillator is not part of the system it cannot be defined to limit the acceleration. If the oscillator is merely an intended part, then the antishock device may be used with a different oscillator or other parts. The resultant G’s of acceleration the system is operable to is thus a feature of a system beyond the scope of the antishock device. Claim 1 is therefore indefinite.

The disclosed G ranges are further listed with multiple conflicting ranges making the desired claimed range unclear. The use of the phrase “preferably” renders the claims indefinite because it draws into question whether the limitations which follow are optional or not.
Claims 2-7 depend from claim 1 and thus have at least the same defects. The use of the term preferably us is additionally used in claim 2. 

Claim 8: The disclosed G ranges are further listed with multiple conflicting ranges making the desired claimed range unclear. The use of the phrase “preferably” renders the claims indefinite because it draws into question whether the limitations which follow are optional or not.
Claims 9-17 depend from claim 8 and thus have at least the same defects. The use of the term preferably us is additionally used in claims 10, 11.

Claim 14 there is a lack of antecedent basis for “the intermediate part”. Claim 14 the meaning of the term “blind” is unknown in the context. Claim 14 is therefore indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Droz (US 2016/0291548).
With regard to claim 1 Droz discloses an antishock device intended to protect from shocks a timepiece mechanical oscillator with flexure guiding, the antishock device comprising:
a visco-elastic element (10) and a rigid stop (7, 8, 9), each being configured in such a manner as to cooperate with a portion of the oscillator (claim 11);
the visco-elastic element being configured in such a manner as to be deformed if the oscillator is subjected, in the event of a shock, to an acceleration between 20 G and 1000 G NIHS, preferably between 50 G and 500 G NIHS;
said portion cooperating with the rigid stop if the portion is subjected to an acceleration beyond at least 1000 G NIHS, preferably at least 500 G NIHS;
and in which there is no contact between said portion of the oscillator and the antishock device for an acceleration less than 50 G NIHS.
The anti shock system cannot be construed to meet any G limits or ranges unless it comprises a corresponding suspended mass. The preamble of claim 1 makes clear that the anti shock system is “intended to protect from shocks a timepiece mechanical oscillator”. The oscillator must form a part of the claimed invention for the limitation to have meaning otherwise the claim is directed to the anti shock element prior to combination with an oscillator which lacks any meaningful acceleration ranges or data.

With regard to claim 2 see the 112 rejection. The resultant G forces/accelerations are not a features of the antishock device but rather a combination of the antishock device and a suspended mass. As such the limitations of claim 2 cannot meaningfully read on only the antishock device without the intended use part because claim 1 states that the suspended mass is merely an intended use not a positively recited part of the system.

With regard to claim 3 Droz discloses an antishock device according to claim 1,
in which the visco-elastic element comprises a plurality of flexible blades each comprising a visco-elastic material (figure 5).

With regard to claim 4 Droz discloses an antishock ddevice according to claim 3,
in which an end of each said flexible blades is secured to an intermediate part (6) intended to cooperate with the portion of the oscillator (6).

With regard to claim 5 Droz discloses an antishock ddevice according to claim 4,
in which the intermediate part takes the form of a circular cylinder (6) from which extends a plurality of flexible blades (figure 5), the intermediate part including a first housing configured to cooperate with said portion (figure 5).

With regard to claim 6 Droz discloses an antishock ddevice according to claim 4,
in which the flexible blades are curved in a spiral pattern, the centre of the spiral coinciding with a central axis of the intermediate part and the housing (figure 5).

With regard to claim 7 Droz discloses an antishock ddevice according to claim 5,
in which the rigid stop (7, 8, 9) takes the form of a circular cylinder and includes a second housing configured to cooperate with said portion (figure 5).

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vermot EP 2015147
With regard to claim 8 Vermot discloses a timepiece mechanical oscillator comprising 
a balance (18), 
a suspension with flexure guiding guiding and elastically restoring the balance into a plane of oscillation (figures 1-2) and provided with protection against shocks, in which the oscillator comprises at least one 
antishock device (16, 30) comprising a visco-elastic element (paragraph 57) and a rigid stop (30, 27), each being configured in such a manner as to cooperate with a portion of the oscillator (figures 1-2); the visco-elastic element being configured in such a manner as to deform if the oscillator is subjected, in the event of a shock, to an acceleration between 20 G and 1000 G NIHS (paragraphs 29-30); said portion cooperating with rigid stop if the portion suffers an acceleration beyond at least 1000 G NIHS (paragraphs 29-30); and in which there is no contact between said portion of the oscillator and the antishock device for an acceleration less than 50 G NIHS (paragraph 29-30).

With regard to claim 9 Vermot discloses an oscillator according to claim 8, comprising a shaft rigidly connected to the balance, the shaft cooperating with the visco-elastic element and the rigid stop (figure 2).

With regard to claim 10 Vermot discloses an oscillator according to claim 9, in which the shaft comprises a bearing surface at the end cooperating with the visco-elastic element if the shaft suffers a radial acceleration between 20 G and 1000 G NIHS (figure 2; paragraphs 29-30), preferably between 50 G and 500 G NIHS, and a proximal bearing surface cooperating with the rigid stop if the shaft suffers a radial acceleration beyond at least 1000 G NIHS, preferably at least 500 G NIHS (paragraphs 29-30).

With regard to claim 11 Vermot discloses an oscillator according to claim 10, in which the shaft comprises a shaft end cooperating with the visco-elastic element (paragraphs 29-30, figure 2) if the shaft suffers an axial acceleration between 20 G and 1000 G NIHS, preferably between 50 G and 500 G NIHS (paragraphs 29-30); and
in which the proximal bearing surface is of greater diameter than the bearing surface at the end in such a manner as to form a shoulder, the shoulder cooperating with the rigid stop (figures 1-2) if the shaft suffers an axial acceleration beyond at least 1000 G NIHS, preferably at least 500 G NIHS (paragraphs 29-30).

With regard to claim 12 Vermot discloses an oscillator according to claim 10, in which the intermediate part takes the form of a circular cylinder including a first housing, the bearing surface at the end cooperating with the first housing (figures 1-2).

With regard to claim 13 Vermot discloses an oscillator according to claim 10, in which the rigid stop takes the form of a circular cylinder (figure 1) and includes a second housing concentric with the first housing and of greater diameter than the latter (figure 1), the proximal bearing surface cooperating with the second housing (figure 1).

With regard to claim 14 Vermot discloses an oscillator according to claim 11,
in which the intermediate part takes the form of a circular cylinder including a first housing (figures 1-2), the bearing surface at the end cooperating with the first housing (figures 1-2),
in which the first housing is blind (figures 1-2), and
in which the shaft end cooperates with the first housing bottom (figures 1-2).

With regard to claim 15 Vermot discloses an oscillator according to claim 14,
in which the first housing bottom includes a stone (302 figure 13)

With regard to claim 16 Vermot discloses an oscillator according to claim 11,
in which the rigid stop takes the form of a circular cylinder and includes a second housing concentric with the first housing and of greater diameter than the latter, the proximal bearing surface cooperating with the second housing, and
in which the shoulder cooperates with a lower plane of the rigid stop.

With regard to claim 17 Vermot discloses an oscillator according to claim 8, including two antishock devices disposed on each side of the balance (figures 1, 2).

With regard to claim 1 Vermot discloses an antishock device intended to protect from shocks a timepiece mechanical oscillator with flexure guiding, the antishock device comprising:
a visco-elastic element (paragraph 57) and a rigid stop, (27, 31) each being configured in such a manner as to cooperate with a portion of the oscillator (18);
the visco-elastic element being configured in such a manner as to be deformed if the oscillator is subjected, in the event of a shock, to an acceleration between 20 G and 1000 G NIHS (paragraphs 29-30), preferably between 50 G and 500 G NIHS (paragraphs 29-30);
said portion cooperating with the rigid stop (27, 31) if the portion is subjected to an acceleration beyond at least 1000 G NIHS (paragraphs 29-30), preferably at least 500 G NIHS (paragraphs 29-30);
and in which there is no contact between said portion of the oscillator and the antishock device for an acceleration less than 50 G NIHS (paragraphs 29-30).

With regard to claim 2 Vermot discloses an antishock device according to claim 1, in which the stiffness of the visco-elastic element is adjusted in such a manner that the portion of the oscillator cooperates with the visco-elastic element if the oscillator is subjected to an acceleration between 20 G and 1000 G NIHS, preferably between 50 G and 500 G NIHS, and cooperates with the rigid stop if the oscillator is subjected to an acceleration beyond at least 1000 G NIHS, preferably at least 500 G NIHS (paragraphs 29-30).

With regard to claim 3 Vermot discloses an antishock device according to claim 1, in which the visco-elastic element comprises a plurality of flexible blades each comprising a visco-elastic material (figures 1-2, paragraph 57).

With regard to claim 4 Vermot discloses an antishock device according to claim 3, in which an end of each said flexible blades is secured to an intermediate part intended to cooperate with the portion of the oscillator (figures 1-2).

With regard to claim 5 Vermot discloses an antishock device according to claim 4, in which the intermediate part takes the form of a circular cylinder from which extends a plurality of flexible blades (figures 1-2, 13), the intermediate part including a first housing configured to cooperate with said portion (figures 1, 2, 13).

With regard to claim 6 Vermot discloses an antishock device according to claim 4, in which the flexible blades are curved in a spiral pattern, the centre of the spiral coinciding with a central axis of the intermediate part and the housing (figures 1-2)

With regard to claim 7 Vermot discloses an antishock device according to claim 5, in which the rigid stop takes the form of a circular cylinder and includes a second housing configured to cooperate with said portion (figures 1, 2, 13)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7-27-22
/SEAN KAYES/Primary Examiner, Art Unit 2844